Citation Nr: 0701801	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), due to personal assault.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for Meniere's disease.

7.  Entitlement to service connection for emphysema, due to 
or as a result of asbestos exposure.

8.  Entitlement to service connection for asthma, due to or 
as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran participated in a Travel Board hearing with the 
undersigned in June 2006.  A transcript of that proceeding 
has been associated with the claims folder.
The issue of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for headaches and gastritis and entitlement to 
service connection for PTSD due to personal assault, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO, and she has been notified of the evidence needed to 
substantiate these claims.

2.  The veteran does not currently suffer from ulcers.

3.  The veteran's bilateral hearing loss is not the result of 
a disease or injury in service.

4.  The veteran's Meniere's disease is not the result of a 
disease or injury in service.

5.  The veteran's emphysema and asthma did not originate in 
service or for many years after her discharge from service, 
and are not otherwise related to her period of service.


CONCLUSIONS OF LAW

1.  Ulcers were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).
3.  Meniere's Disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

4.  Emphysema and asthma were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the veteran's contentions; service medical records; VA 
treatment records; private treatment records; and hearing 
testimony.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Duties to Notify and Assist

With respect to the veteran's claims of service connection 
for ulcers, bilateral hearing loss, Meniere's disease, 
emphysema, to include exposure to asbestos and asthma, to 
include exposure to asbestos, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in September 2002, March 2003 
and January 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The letters told her to provide 
any relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In March 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since the claims are being denied, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

Service Connection

Service connection is shown where the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service, 
or, if pre-existing such service, was aggravated during 
service or through statutory presumptions.  See 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303(a) (2006). 

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what she experienced; for example, she is 
competent to report that she incurred certain injuries during 
service or that she experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).



Ulcers

The veteran contends that she currently suffers from ulcers 
due to an injury or disease incurred during her time in 
service.  The evidence of record does not support this claim.  
Review of the veteran's service medical records indicate that 
the veteran was seen for a multitude of medical complaints 
during her time in service, but she was not diagnosed with 
such.

The first notation of any complaints of pain from ulcers is 
in March 2003.  VA treatment records indicate that the 
veteran wished to be assessed for chronic pain with ulcers.  
There is no further documentation of treatment.  In order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed ulcers, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
ulcers must be denied.  See 38 U.S.C.A §5107 (West Supp. 
2005).

Bilateral Hearing Loss and Meniere's Disease

The veteran contends that her current bilateral hearing 
disabilities and Meniere's disease are due to an injury or 
disease in service.  The evidence of record does not support 
this contention.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Upon entrance into service, the veteran's Standard Form (SF) 
88 noted the veteran's hearing in ASA units as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
-5
-5
-10
-10
-5
LEFT
0
-5
-5
0
+5

As the veteran's examination was performed in April 1965, the 
above findings have been converted to ISO units:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
0
0
0
LEFT
10
5
5
10
10

During the course of her enlistment, the veteran worked in a 
mostly administrative capacity.  She is not a combat veteran.

There were no complaints of hearing loss or ear problems 
during service.  The veteran's separation examination was 
conducted in April 1968.  The Board assumes that the 
audiogram was conducted in ISO units.  The results were as 
follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
-5
10
5
10
LEFT
10
5
5
10
30

The separation examination was negative for any complaints of 
ear disabilities.

Private treatment records from July 1983 indicate that the 
veteran underwent a right endolymphatic sac decompression by 
W.J.K., M.D. at the Baptist Medical Center.  The veteran's 
preoperative diagnosis was endolymphatic hydrops.  The 
surgery was considered successful.  In August 1983, the 
veteran was again admitted to Baptist Medical Center with an 
admitting diagnosis of probable Meniere's disease.  W.J.K., 
M.D. noted the veteran had a history of difficulty with 
disequilibrium, fluctuating hearing loss and pressure in her 
ear.  Upon admission the veteran underwent a CAT scan as well 
as a brain stem evoked response.  All findings were within 
normal limits.

In August 1986, the veteran was seen with complaints of a 
left ear problem.  She complained of left ear fullness.  The 
history of right endolymphatic sac decompression was noted.  
The tympanic membrane was intact bilaterally; 
tympanosclerosis of the right external canal with minimal 
cerumen was noted.  The septum was intact and turbinate 
mucosa was moist.  The examiner's impression was probable 
Meniere's disease status post endolymphatic sac 
decompression.

In November 1987, the veteran was seen at Robins Air Force 
Base (AFB) for a check up, and Meniere's disease was noted.

In November 2002, the veteran was seen at the Montgomery VA 
Medical Center (VAMC) with reports of gradually worsening 
hearing loss over many years, worse in the right ear, and a 
history of service-related noise exposure.  The otoscopy was 
unremarkable bilaterally and tympanograms revealed normal 
tympanic membrane mobility with normal middle ear pressure in 
both ears.  Audiological examination revealed a mild to 
moderate sensorineural hearing loss at 4000 to 8000 Hertz in 
the right ear, and a moderate sensorineural hearing loss in 
the left ear at 3000 to 8000 Hertz.  Speech reception 
threshold was in agreement with puretone average indicating 
reliability of the test results.  Speech understanding was 
excellent, 92 percent in both ears.  She was diagnosed with 
dizziness and sensorineural hearing loss.

In Black v. Brown, 5 Vet. App. 177, 180 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  The 
November 2002 treatment note above indicated that the 
veteran's hearing loss was due to service-related noise 
exposure.  This is clearly a recitation of the history 
provided by the veteran, and thus not probative.  The service 
medical records, including the veteran's entrance and 
separation examination, do not show any hearing loss in 
service.  There is also no indication that the veteran was 
exposed to loud noise in service.

A VA audiology consult in October 2003 noted a history of 
Meniere's disease of the right ear.  Otoscopy was 
unremarkable.  The veteran reported significant ear pain 
which she associated with external ear infections and 
recurrent cerumen impactions.  Tympanometry results were 
normal, suggestive of normal middle ear function of both 
ears.  Air conduction testing revealed the following:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
35
30
25
25
30
LEFT
30
30
25
30
30

Speech discriminations scores were 92 percent for the right 
ear and 96 percent for the left ear.  

In February 2004, the veteran was seen at the VAMC for her 
annual examination.  It was noted she carried diagnoses of 
hearing loss and Meniere's disease.  She complained of 
vertigo for the prior four months and head pressure.  
Examination revealed an old scar of the right eardrum.  The 
left ear drum was normal.

An addendum was added to the February 2004 examination in 
March 2004.  The examiner's impression was no inner, middle 
or external ear abnormality except for a large one centimeter 
cavity in the right-sided mastoid process with open wall 
laterally to the soft tissue of the posterior right external 
ear and medially to the right jugular foramen and anteriorly 
with the right middle ear.  Sclerotic changes of the tip of 
the right-sided mastoid process were noted.  

In May 2004, the veteran was seen in the VA Otolaryngology 
clinic.  The examiner noted that the veteran had an 
edolymphatic decompression in the early 1980's for her 
Meniere's disease and obviously had a postoperative mastoid 
defect.  There was nothing abnormal about this cavity on the 
CT scan and it was asymptomatic.  It looked much better than 
a normal mastoid cavity.  The veteran reported that her 
Meniere's disease was very stable with no recent change in 
her hearing and she did not require hearing aids.  She 
reported that her last hearing test found a mild decrease in 
hearing, but not necessitating hearing aids.  Her vertigo was 
also under control.  Upon physical examination the tympanic 
membranes and external auditory canals were normal.  
Palpation of the mastoid revealed a palpable defect but it 
was normal.  Nasal cavity, oral cavity and oropharynx were 
clear.

With regard to the veteran's claim for service connection for 
Meniere's disease, there is no evidence in service of any 
complaints of ear problems.  In fact, the August 1986 
treatment note from Baptist Medical Center found that 
Meniere's disease was status post the right endolymphatic sac 
decompression.  There is no medical opinion connecting the 
veteran's currently well-controlled Meniere's disease with 
any injury or disease in service.

With regard to the veteran's bilateral hearing loss, the 
service medical records do not show a hearing loss disability 
in accordance with 38 C.F.R. § 3.385 (2006).  Though the 
veteran currently suffers from hearing loss, there is no 
indication that such is related to her time in service.  
Service personnel records do not show that she is a combat 
veteran or that her military occupational specialty exposed 
her to loud noises.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest hearing loss 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing hearing loss complaints, 
symptoms, or findings for approximately twenty years between 
the period of active duty and the medical reports dated in 
1983 is itself evidence which tends to show that bilateral 
hearing loss did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and Meniere's disease are denied.  See 
38 U.S.C.A §5107 (West Supp. 2005).



Emphysema and Asthma, due to Asbestos Exposure

There is no specific statutory or regulatory guidance with 
regard to claims of entitlement to service connection for 
asbestosis or other asbestos-related diseases.  VA Manual 21- 
1, Part VI, para. 7.21 (Feb. 5, 2004) contains guidelines for 
the development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000, 65 Fed.Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).

In this case, the service medical records are silent for any 
complaints, finding or diagnosis of lung disability.

In December 1983, a private x-ray report of the chest from 
Baptist Medical Center found the lungs to be well-expanded 
and no active infiltrates or masses were seen.  No 
abnormalities were noted.

In February 2001, VA treatment records note the veteran 
underwent a right lung biopsy.  Post biopsy chest x-ray 
revealed a small pneumothorax, however the veteran was 
asymptomatic.

A VA outpatient treatment note dated in September 2001 
indicated that the veteran's past medical history was 
significant for asthma and emphysema.  In August 2002, a VA 
chest x-ray revealed a thin wall cavity lesion in the right 
apical lung.  There was mild chronic obstructive pulmonary 
disease (COPD).  In March 2003, the veteran completed her 
pulmonary function tests (PFTs) and stated that she had been 
breaking out into a sweat with the least bit of exertion.  
She was diagnosed with mild pulmonary emphysema.

There is no evidence of asbestosis being diagnosed, nor is 
there any evidence suggesting that either emphysema or asthma 
was incurred or aggravated during the veteran's periods of 
service.

The veteran herself stated that she was exposed to asbestos 
when she lived in the barracks on base.  She provided 
pictures of the housing she lived in.  The veteran does not 
contend that she experienced respiratory problems in service, 
and the service medical records are entirely negative for any 
respiratory complaints or findings.

None of the records on file suggest that the veteran has any 
current lung disorder due to asbestos exposure, or suggest 
that either of the veteran's lung conditions is otherwise 
related to service.

The veteran does not contend that her responsibilities in 
service involved handling asbestos.  She essentially 
maintains that there was asbestos insulation in the barracks 
she lived in while in service.  While the credibility of this 
statement may be questionable, even assuming that she was 
exposed at some point to asbestos in service, there is no 
medical opinion linking any current lung disorder to her 
period of service, including on the basis of exposure to 
asbestos.  While the veteran herself contends that her lung 
disabilities are etiologically related to service, as a 
layperson, her statements as to medical causation do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2006).

In short, there is no competent evidence of any lung 
disorders in service or for decades after service, and no 
competent evidence linking any current lung disability to 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claims.  The veteran's claims of 
entitlement to service connection for emphysema and asthma 
are denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107 (West Supp. 2005).

ORDER

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for emphysema, due to or as 
a result of asbestos exposure, is denied.

Entitlement to service connection for asthma, due to or as a 
result of asbestos exposure, is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claims of whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for headaches and 
gastritis.  The Board must also remand the veteran's claim 
for PTSD due to sexual assault.

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), that VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

The Board finds that the notice letters sent to the veteran 
in September 2002, March 2003, January 2005 and March 2006 
did not comply with the new requirements under Kent.  
Therefore, this case must be remanded with regard to the 
veteran's claims to reopen for service connection for 
headaches and gastritis.

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3) (2006).

VA sent a letter to the veteran in September 2002 that 
requested additional information regarding her personal 
assault in service.  The letter did not specify any of the 
additional information noted above.  The veteran must be 
provided with specific notice of the additional information 
she may submit in support of her claim for personal assault.  
The record contains evidence showing several changes of duty 
station and decrease in work performance.  Additional 
information is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

2.  The veteran should be provided with 
appropriate notice of the additional 
information she may submit in support of 
her PTSD due to personal assault claim.  
This information includes, but is not 
limited to, records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.

3.  If additional information is 
submitted regarding the veteran's claim 
for PTSD due to personal assault, if 
and only if sufficient stressor 
information is established, the veteran 
should then be scheduled for a VA PTSD 
examination.  Since it is important 
"that each disability be viewed in 
relation to its history [,]" 38 C.F.R. 
§ 4.1 (2006), the claims folder and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the claims folder was in fact made 
available for review in conjunction 
with the examination.  The examiner is 
requested to review all pertinent 
records associated with the claims 
folder and offer an opinion as to the 
following:

A.  State a medical opinion as to 
whether the veteran currently has 
PTSD.

B.  If it is determined that the 
veteran has PTSD, the examiner 
must identify the specific 
stressor or stressors on which 
the diagnosis is based.

C.  If it is determined that the 
veteran has a psychiatric disorder 
other than PTSD, the examiner 
should state a medical opinion as 
to whether it is at least as likely 
as not that such psychiatric 
disorder had its onset during her 
period of active duty or within one 
year afterward.

D.  If it is determined that the 
veteran has a psychiatric disorder 
other than PTSD, the examiner must 
state a medical opinion as to 
whether it is at least as likely 
as not that the psychiatric 
disorder is the result of a 
disease, injury, or other incident 
that occurred while the veteran 
was in service.

4.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claims.  If any such 
action does not resolve the claims, 
issue the veteran and her 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


